Pannell, Judge.
Where, on the trial of a defendant for the alleged violation of city ordinances, the testimony shows without dispute that the violations were committed, by a *174“negro male” driving an automobile identified as one belonging to the defendant who was a negro male, and the defendant admitted the automobile belonged to him, denied he was driving it, but stated he was willing “to take the blame,” this evidence, without more, is insufficient to authorize a conviction of the defendant on the charges made. The burden is upon the State to prove its case beyond a reasonable doubt, and to warrant a conviction on circumstantial evidence, proved facts shall not only be consistent with such reasonable inferences of guilt as are ordinarily drawn by ordinary men in the light of their experiences in everyday life, but shall exclude every other reasonable hypothesis or inference so drawn, save that of the guilt of the defendant. Moye v. State, 70 Ga. App. 890 (1) (29 SE2d 791); Gray v. Jackson, 53 Ga. App. 658 (187 SE 229); Code § 38-110. Bare suspicion of a defendant’s guilt or conjecture are not sufficient to authorize a conviction. Fowler v. State, 32 Ga. App. 361 (123 SE 43); Diggs v. State, 90 Ga. App. 853 (84 SE2d 611). These rules apply to recorder’s courts. Porter v. Mayor &c. of Athens, 18 Ga. App. 232 (89 SE 173). The evidence in this case falls short of that required by law for conviction. The judge of the superior court erred in dismissing the certiorari from the Recorder’s Court of the City of Athens.
Decided February 9, 1965.
Jim Hudson, for plaintiff in error.
Joseph J. Gaines, contra.

Judgment reversed.


Nichols, P. J., and Eherhardt, J., concur.